                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO

In re:                                           )     CASE NO. 21-40662-TNAP
                                                 )
   HOLLY V LUKEGORD YATES                        )     CHAPTER 7
                                                 )
                                                 )     JUDGE TIIARA N. A. PATTON
   Debtor                                        )

          TRUSTEE’S NOTICE OF INTENT TO PROCEED WITH 341 MEETING OF
         CREDITORS TELEPHONICALLY AND PROCEDURES REGARDING SAME

          PLEASE TAKE NOTICE that the Trustee intends to proceed telephonically with the

Meeting of Creditors provided under 11 U.S.C. § 341 in the above captioned case on the

following scheduled date and time:

          Date: July 20, 2021

          Time: 10:30AM

          PLEASE TAKE FURTHER NOTICE that the dial-in number for the telephonic Meeting

of Creditors will be 1-877-930-6151. To join the telephonic Meeting on the above date and time,

each participant must use a touch tone phone and dial the above access number. At the prompt,

all participants must enter the passcode 4658856 followed by the # sign.

          PLEASE TAKE FURTHER NOTICE that the telephonic Meeting of Creditors will be

electronically recorded.     To ensure the quality of the record, please be sure to limit any

background noise. Participants must be able to hear all parties for the entirety of the call.

Accordingly, please mute your phone and do not speak until your case is called (other Meetings

of Creditors may be in session when you call in). Un-mute your phone when your case is called.

When speaking, please be sure to identify yourself. Do not put the phone on hold at any time

after the call is connected. Once your Meeting of Creditors is finished, please hang up. If you




21-40662-tnap        Doc 7      FILED 07/09/21       ENTERED 07/09/21 14:13:04     Page 1 of 2
become disconnected before your Meeting of Creditors is finished, call back.

    PLEASE TAKE FURTHER NOTICE that the following information must be submitted to

the Trustee no later than 12:00 p.m. (noon) the day before the above meeting date:


    •    photo identification for the Debtor(s)
    •    evidence of the social security number for the Debtor(s)
    •    a scan or copy of the Debtor(s)’ original signature on the petition, declaration of
         schedules, and statement of financial affairs

The above information must be sent using the Blue Stylus – Trustee Collaborative system or by

email to mstewart@suharlaw.com or by fax to (330) 744-5857.

         PLEASE TAKE FURTHER NOTICE that failure to comply with the above procedures

shall be deemed a failure to appear at the 341 Meeting of Creditors.




                                                                /s/ Andrew W. Suhar
                                                                Andrew W. Suhar
                                                                Chapter 7 Trustee
                                                                P.O. Box 1497
                                                                Youngstown, OH 44501
                                                                Telephone: (330) 744-9007
                                                                Email: asuhar@suharlaw.com




Cc: all entities and individuals who are listed on the Court's Electronic Mail Notice List




21-40662-tnap          Doc 7       FILED 07/09/21          ENTERED 07/09/21 14:13:04         Page 2 of 2
